UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6064


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TYRONE CAMP,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.    Lacy H. Thornburg,
District Judge. (4:96-cr-00053-LHT-8)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles   Robinson  Brewer,   Asheville, North  Carolina,   for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tyrone Camp appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2006) motion.          We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.             United States v.

Camp, No. 4:96-cr-00053-LHT-8 (W.D.N.C. Jan. 9, 2009).            We deny

Camp’s motion for transcripts at government expense and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     2